Title: John Quincy Adams to Abigail Adams, 20 November 1790
From: Adams, John Quincy
To: Adams, Abigail


Boston November 20. 1790.
I received with great pleasure, my dear Mamma, your favour of the 7th: instt: which relieved me in some measure from my anxiety on account of your health, though it is now again alarmed at having no letters this evening by the Post. I want exceedingly to hear of your arrival at Philadelphia, and of the thorough restoration of your health.— I hope nothing will induce you to spend another summer in that part of the Country.
I conjure you my dear Mamma, not to suffer your anxiety on my account to add to any other evils with which you are afflicted. I have been a child to complain of my situation. It has nothing really distressing in it— So long as it shall be convenient for my Parents to favour me with a continuance of their support, I can continue here, and expect some favourable chance, or the gradual operation of a good character and unblemished reputation, to place me upon my own feet: and if that assistance should become inconvenient, I can I am perswaded find some situation in the Country where I shall be able to live upon my own industry: my situation here except in my prospects of business is as agreeable as I could wish.— Mrs: Welsh is very kind and attentive, the Doctor is a man of science and genius, in whose conversation I take much pleasure, and were it not for a degree of anxiety which is incorporated into my constitution, and for one or two other circumstances which cannot continue long, I should enjoy myself as well as if Fortune were more favourable.
The other circumstances which I have mentioned, are derived from a source upon which I did not intend to have given you any concern. But as common Fame, has carried to your Ears the report of my attachment to a young Lady, I wish to give you full satisfaction by assuring you that there shall never more be any cause on my part for the continuance of it. The Lady will henceforth be at the distance of 40 miles from me, and I shall have no further opportunities to indulge a weakness, which you may perhaps censure, but which if you knew the object, I am sure you would excuse.
Upon this subject as upon several others I could converse, with more freedom than I can write; and if I could meet with the perfect approbation of my Parents, I should be happy to pay them a visit of three or four weeks this winter at Philadelphia. The expence would not be much more than I should regularly incur during the same time here. The change of air, the exercice, the novelty of the place and the variety of scenes, might have a favourable effect upon my health and Spirits. The pleasure of seeing those dear friends, from whom I am almost always separated, is an inducement of great weight. And I have at present no business with which such a tour would essentially interfere.— I only mention my wish however as an idea, which has repeatedly presented itself in agreeable colours to my mind, and shall cheerfully resign it, if it should not be altogether agreeable to my father and to you: as I well know every objection you can have will arise from a consideration of my advantage. Should the proposal obtain your consent, I shall wish to go sometime in December or January, and if any business should intervene to require my presence here at that time, I can easily postpone my visit.
The money which was due to Brissler I had received before your order came, and have paid the principal part of it to Doctor Welsh for my board. I feel too grateful to attempt expressing it for the unceasing kindness and indulgence of my parents, and I faithfully assure you, that my only present real cause of complaint is that I am obliged to rely so much upon that indulgence, my only apprehension, that I shall abuse it.
I beg to be remembered affectionately to all my friends, and am your affectionate Son.
J. Q. Adams.
